NO. 12-10-00134-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '    APPEAL FROM THE
IN THE MATTER OF THE MARRIAGE
OF MELANIE GUTIERREZ AND                                   '    COUNTY COURT AT LAW OF
JESSE GUTIERREZ
                                                           '
                                                   ANDERSON COUNTY, TEXAS
                                     MEMORANDUM OPINION
                                         PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 42.3. Appellant’s docketing statement was
due to have been filed at the time the appeal was perfected, i.e., April 21, 2010. See TEX.
R. APP. P. 32.1. On May 7, 2010, this court notified Appellant that she should file a
docketing statement immediately if she had not already done so. On the same date, by
separate letter, this court notified Appellant that the filing fee was due on or before May
17, 2010.
         Because Appellant did not file the docketing statement as requested in our May 7,
2010 letter, this court issued a second notice on May 19, 2010 advising Appellant that the
docketing statement was past due. The notice also advised Appellant that the filing fee in
the appeal was due to have been paid on or before May 17, 2010 but had not been
received. See TEX. R. APP. P. 5. The notice further provided that unless the docketing
statement and filing fee were filed on or before June 1, 2010, the appeal would be
presented for dismissal in accordance with Texas Rule of Appellate Procedure 42.3. The
date for filing the docketing statement and the filing fee have passed, and Appellant has
not complied with the court’s request. Because Appellant has failed, after notice, to
comply with rules 5 and 32.1, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered June 9, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                (PUBLISH)